Citation Nr: 1500079	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling from January 3, 2005, to February 23, 2009, and as 20 percent disabling from February 24, 2009.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that, in pertinent part, increased the disability rating to 20 percent for service-connected degenerative disc disease of the lumbar spine effective February 24, 2009; denied a disability rating in excess of 10 percent for service-connected osteoarthritis of the right knee; and found new and material evidence to reopen a claim for service connection for a left knee disability, but denied the claim on the merits.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

The reopened claim of service connection for a left knee disability, and the issues of increased ratings for osteoarthritis of the right knee and for degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision promulgated in October 2007, the Board denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal this decision.  

2.  Evidence associated with the claims file since the October 2007 denial, when considered by itself or in connection with evidence previously assembled, creates a reasonable possibility of substantiating a claim for service connection for a left knee disability. 


CONCLUSIONS OF LAW

1.  The October 2007 Board decision, denying the Veteran's claim for service connection for a left knee disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The evidence received since the October 2007 Board decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a left knee disability, further assistance is unnecessary to aid the Veteran in substantiating her claim.  

II.  Petition to Reopen 

A decision promulgated by the Board in October 2007 originally denied service connection for a left knee disability on the basis that a current left knee disability was not linked to any incident of service or to the service-connected osteoarthritis of the right knee.  The Veteran did not appeal, and the Board decision is final.  38 U.S.C.A. § 7104. 

A summation of the evidence of record at the time of the last denial of the claim in October 2007 reveals the absence of any left knee complaints or trauma involving the left knee in active service.  Post-service records show complaints of worsening low back pain and bilateral knee pain, which were recurring and progressive, in January 2005.  No left knee disability was documented by a May 2005 VA examiner.  The Veteran again reported low back pain and bilateral knee pain in September 2005, and reported that climbing stairs aggravated her knee pain.  The assessment was chronic pain of multiple joints secondary to degenerative changes.

In June 2006, several of the Veteran's acquaintances and co-workers reported that they had witnessed the Veteran limping on occasion due to pain, and have confirmed her longstanding complaints of knee pain.  In August 2006, the Veteran reported that she had arthritis pain in her knees; and that she had been to physical therapy and was told her bone was rubbing and eating the bone away.  She took medication for pain.  During an October 2006 VA examination, the Veteran reported that she could walk about two blocks before she had to stop and rest due to both knee pain and back pain.  Examination in October 2006 revealed a normal gait and station.  The Veteran also reported that her left knee began to hurt in active service after her basic training, and that she had pain in both knees.  Following examination in October 2006, the diagnosis was bilateral patellar femoral syndrome.  The examiner opined that the left knee pain and limitation were not caused by the right knee pathology, based primarily on the lack of studies and lack of objective evidence to help identify the source of pathology.

Statements of the Veteran in the claims file reflect her contention that her low back disability puts extra strain on her knees.  In June 2007, the Veteran testified that her left knee hurt because she took so much pressure off of her right knee, which then went to her left knee. 

Based on this evidence, the Board concluded in October 2007 that there was no competent medical evidence linking the claimed left knee disability to any incident in active service or to her service-connected osteoarthritis of the right knee.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

The present claim was initiated by the Veteran in February 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since October 2007 includes VA records showing complaints of low back pain and knee pain in September 2008, in February 2009, in July 2009, and in November 2009.  Records show that she had missed four days of school in February 2009 due to knee pain and back pain.  The report of a September 2009 VA examination reflects that the Veteran's gait was normal and unaided.  The report of a February 2012 VA examination reflects degenerative arthritis and limited motion of the left knee; however, the examiner explained that the limited motion was deemed normal and due to obesity, because the ranges of motion of both knees were the same.

The Veteran testified in March 2014 that she started, years ago, leaning on the left knee in order to relieve some pressure from the right knee.  She tended to favor her right knee.  The Veteran also testified that a VA physician and a nurse practitioner told her that her left knee disability may be due to her service-connected osteoarthritis of the right knee.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show ongoing complaints of left knee pain both during service and after service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the February 2012 VA examination showing degenerative arthritis and limited motion of the left knee; and the Veteran's testimony of longstanding left knee pain.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the RO correctly reopened the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5108.  For reasons described below, however, a remand addressing the reopened claim is needed.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for a left knee disability.


REMAND

Records 

The Veteran reported receiving treatment for her service-connected osteoarthritis of the right knee and her service-connected degenerative disc disease of the lumbar spine in May 2013 at the VA clinic in Meridian, Mississippi; and that she received prior treatment at the Jackson VA Medical Center.  These records are relevant to the Veteran's claims for increased disability ratings, and should be associated with her claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Osteoarthritis of the Right Knee
 
Service treatment records show complaints of pain and a diagnosis of chondromalacia in July 1980.  X-rays taken post-service in May 2005 reveal minimal osteoarthritis.  Examination then revealed no lateral instability or evidence of patella subluxation.  There was no objective evidence of weakness, incoordination, fatigue, or loss of motion.  Examination in October 2006 revealed marked crepitance with full extension of the right knee.     

During a September 2009 VA examination, the Veteran reported having stiffness daily when she sat more than 30 minutes at a time, with intermittent swelling.  Her right knee gave way once a week, and flare-ups occurred four times a week or whenever she walked more than 11/2 miles or stood for more than ten minutes.  Examination of the right knee revealed flexion limited to 100 degrees with grimacing at the end of range, which did not change after repetition.

X-rays taken in 2010 revealed moderate narrowing of the medial joint compartment, mild articular hypertrophy changes of the lateral compartments, and spurring of the right posterior patella.
 
The report of a February 2012 VA examination reflects that the Veteran's claims file was not available to the examiner.  The Veteran reported having flare-ups with prolonged standing or walking.  Her range of motion of the right knee on examination was to 110 degrees on flexion, with pain from 105 degrees.  The examiner deemed this range of motion to be normal, due to obesity and a similar range of motion on the left side.  Joint stability tests were normal.  Objective discomfort was noted on palpation of the medial anterior joint line.  The Veteran reported occasional use of a knee brace and cane.  The examiner in February 2012 opined that the Veteran could have further amounts of pain and limited motion, and reduced functional capacity during flare-ups.

Since then, the Veteran has described a worsening of her service-connected osteoarthritis of the right knee.  In March 2014, the Veteran testified that her right knee was swollen the majority of time; and that she started getting injections every six months to help her walk a little better.  She is competent to describe her symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected osteoarthritis of the right knee, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Degenerative Disc Disease of the Lumbar Spine

Service treatment records show complaints of low back pain and muscle strains in 1979 and in 1982.  X-rays taken post-service in May 2005 reveal degenerative disc disease of the lumbar spine.  Examination then revealed limited motion of the lumbar spine with complaints of pain at the extremes of motion in all planes.  Physical examination in October 2006 revealed further limited motion and further decreases after repetitive motion.  A neurological examination in October 2006 revealed some subjective decreased sensation of the right lateral leg and right foot.  MRI scans revealed mild central disc bulging at L2-L3 and moderate central disc bulging at L3-L4 and L4-L5, causing moderate spinal stenosis.

During a September 2009 VA examination, the Veteran described a constant "burning" in her mid-low back, which was nonradiating; and described intermittent tingling in her right calf, with weakness in her right leg.  Flare-ups occurred three times a weak.  Examination of the lumbar spine revealed tenderness on palpation and reduced ranges of motion.

The report of a February 2012 VA examination reflects that the Veteran's claims file was not available to the examiner.  The Veteran reported having flare-ups and constant pain of variable intensity, and that she took medications for pain.  Range of motion of the thoracolumbar spine was to 60 degrees on flexion, with pain from 50 degrees; to 15 degrees on extension, with pain from 10 degrees; and to 20 degrees on bending to the right and to the left, with pain at the extremes of motion; and to 30 degrees on rotation to the right and to the left.  Functional loss was described as less movement than normal and pain on movement.  The examiner found no signs or symptoms of radiculopathy.

Since then, the Veteran has described a worsening of her service-connected degenerative disc disease of the lumbar spine.  In March 2014, the Veteran testified that she was in constant pain every day, and that the pain lasted all day.  She testified that she worked as a social worker and that she did a lot of sitting, which stiffened her back.  She is competent to describe her symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the lumbar spine, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Left Knee Disability 

The Veteran seeks service connection for a left knee disability, and has asserted that the claimed disability is secondary to her service-connected osteoarthritis of the right knee and/or secondary to her service-connected degenerative disc disease of the lumbar spine.  

Service treatment records do not reflect any findings or complaints of left knee pain or disability.

The report of an October 2006 VA examination includes a diagnosis of bilateral patellar femoral syndrome; and an opinion that the Veteran's left knee pain and limited motion were not caused by the right knee pathology.  In support of the opinion, the examiner reasoned primarily that there were lack of studies and lack of objective evidence to help identify the source of pathology.

The post-service treatment records include findings of limited motion and degenerative arthritis of the left knee in February 2012. 

In March 2014, the Veteran testified that she leaned on her left knee in order to relieve some pressure from her right knee.  Her complaints of left knee pain since service are deemed credible.  The evidence of record reflects longstanding complaints of bilateral knee pain and low back pain.

With regard to the Veteran's claim for secondary service connection, there is no opinion of record as to whether the Veteran's claimed left knee disability is due to or aggravated by the service-connected osteoarthritis of the right knee and/or the service-connected degenerative disc disease of the lumbar spine.  Hence, further examination and opinion are warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records pertaining to osteoarthritis of the right knee, and degenerative disc disease of the lumbar spine-dated from May 2012; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran an appropriate VA orthopedic examination.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

A. The examiner should specify the degrees of flexion and extension for the right knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in the right knee; and if present, on its severity (mild, moderate or severe).  

The examiner should address the Veteran's functional limitations as to her ability to work, due to her service-connected osteoarthritis of the right knee.

B.  The examiner should identify all current objective neurological disorders associated with the Veteran's degenerative disc disease of the lumbar spine.  The examiner should express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  Commentary is requested as to additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  If noted, this should be expressed in terms of degrees of additional limited motion.

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

The examiner should address the Veteran's functional limitations as to her ability to work, due to her service-connected degenerative disc disease of the lumbar spine.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

C.  For each disability of the left knee identified, the examiner is requested to determine:

(a) Whether it at least as likely as not (50 percent probability or more) either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include the Veteran's credible reports of leaning on her left knee to relieve pressure from the right knee.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that a left knee disability is due to the degenerative disc disease of the lumbar spine, and/or due to the osteoarthritis of the right knee.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease of the lumbar spine and/or service-connected osteoarthritis of the right knee, aggravated (i.e., increased in severity) the left knee disability found to be present beyond the natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative disc disease of the lumbar spine and/or service-connected osteoarthritis of the right knee.  The examiner should explain the significance of the presence or absence of a normal gait. The examiner's attention is directed to the October 2006 and February 2012 VA examination reports.  Please provide a complete explanation for the opinion.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


